department of the treasury internal_revenue_service washington d c tax exempt ano government entities oivision date date contact person identification_number telephone number employer_identification_number uil legend o o j x i dear _ we have considered the request of a and b dated date and subsequently amended by a letter dated date for a ruling concerning the federal income and excise_tax consequences of a proposed transfer percent or more of the fair_market_value of a’s net assets to b facts a and b are recognized as organizations described in sec_501 of the internal_revenue_code and are private_foundations within the meaning of sec_509 of the code both a and b are controlled by the same director trustees a proposes to transfer its real_estate partnership assets to b to further their exempt purposes by facilitating a more efficient distribution of funds limiting their liability with regard to the assets and simplifying asset management a and b state that the value of the transfer will be approximately percent or more of the fair_market_value of a's net assets of dollar_figurex and that a will receive no consideration in exchange for the transfer state that they will make grants to organizations that are exempt under section both a and b c of the code the private_foundations state that they have not notified the service that they intend to terminate or received notice that the service terminated their status as private_foundations they also state that they have no knowledge that either organization has made willful repeated acts or failures to act or a willful and flagrant act or failure to act that would give rise to a liability for tax under chapter a and b represent that a's disqualified persons are not affiliated with the transferred assets finally a represents that it will exercise expenditure_responsibility with regard to the transferred assets and has drafted sample documents to ensure that b will use the transferred funds properly you have requested the following rulings for purposes of chapter of the code sec_4940 et seq and part ii of subchapter_f of chapter sec_507 through of the code as a result of a's transfer of real_estate partnership assets to b b will be treated as if it were a and all of the savings provisions applicable to private_foundations under the tax reform act of as amended will apply to b to the same extent and in the same manner as such provisions applied to a a b the transfer of real_estate partnership assets from a of assets described in sec_507 of the code and sec_1_507-3 and c of the regulations consequently the transfer will not result in the termination of a's private_foundation_status or result in an assessment of the termination_tax under sec_507 of the code against either a or b under sec_507 of the code and sec_1_507-3 of the regulations b will not be treated as a newly created organization to b will constitute a transfer a's tax basis and holding_period for the assets that b will receive including the basis computed under sec_4940 of the code will carry over to b in the same manner as if such assets had continued to be held without interruption by a the transfer of assets a will not itself give rise to net_investment_income to a under sec_4940 of the code and will not constitute a sale_or_other_disposition within the meaning of sec_4940 b will not constitute a direct or indirect act of self-dealing under sec_4941 of the code with regard to a b or any foundation managers substantial contributors or other disqualified persons of a or b c will not constitute an investment by a or b which jeopardizes the exempt purposes of a or b under sec_4944 of the code d will not constitute a taxable_expenditure as defined in section d of the code by a and will not subject a or b to any expenditure_responsibility requirements under sec_4945 and e to the extent that a has any obligation that requires the exercise of expenditure_responsibility under sec_4945 of the code at the time of the transfer a will continue to exercise expenditure_responsibility with respect to such obligations the distribution_requirements of a and b under sec_4942 of the code for the year of the transfer shall be fulfilled by each as determined by the assets held by each the transfer will not adversely affect the tax-exempt status of a or b and neither a nor b will be subject_to federal_income_tax under subtitle a or chapter of the code with regard to the transfer law sec_501 of the internal_revenue_code exempts organizations that are organized and 2uu806015 operated exclusively for charitable and other exempt purposes from federal_income_tax sec_507 of the code states that the status of any organization as a private_foundation is terminated only if it notifies the secretary of its intent to terminate or there have been either willful repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that it is liable for termination_tax under sec_507 sec_507 of the code permits one private_foundation to transfer its assets to another private_foundation without treating the transferee foundation as a newly created organization sec_507 of the code imposes a tax on a private_foundation that terminates its private_foundation_status by notifying the service of its intent to terminate or that has made willful repeated acts or failures to act or a willful and flagrant act or failure to act that results in tax under chapter and the service has notified the organization that it is liable for the tax and either the organization has paid the tax or the tax was abated sec_4940 of the code imposes an annual tax on the net_investment_income of private_foundations sec_4940 of the code defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceed the allowable deductions and the term capital_gain_net_income as gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties and other_property used for the production_of_income included in computing the tax imposed by section dollar_figure sec_4941 a of the code imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4942 of the code imposes an annual tax on the undistributed_income_of_a_private_foundation it requires a private_foundation to pay qualifying distributions as defined in sec_4942 to accomplish one or more exempt purposes a qualifying_distribution includes any amount_paid to accomplish one or more purposes including reasonable administrative expenses_incurred in the direct active_conduct of an exempt_purpose described in sec_170 sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization's charitable purpose sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to the grant -4- sec_4945 of the code defines the term expenditure_responsibility to mean that a private_foundation is responsible for exerting all reasonable efforts and for establishing procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_1_507-3 of the income_tax regulations states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c which describes a sec_507 transfer the transferee organization shall not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization which include its aggregate tax_benefit substantial contributors and chapter tax and penalty liabilities sec_1_507-3 of the regulations states that the provisions contained in sec_4940 sec_4942 sec_4941 sec_4942 sec_4945 and sec_508 if the conditions described therein are met shall apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that for purposes of sec_507 the terms other adjustment organization or reorganization shall include a significant disposition of assets the terms other adjustment organization or reorganization includes any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations includes any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under section s07 a sec_1_507-4 of the regulations states that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4940-1 of the foundation and similar excise_tax regulations states that a distribution_of_property for purposes described in sec_170 of the code or sec_170 which is a qualifying_distribution under sec_4942 shall not be treated as a sale or other distribution_of_property sec_53_4945-5 of the regulations provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures i to see that the grant is spent solely -5- for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 of the regulations states that if a private_foundation makes a grant described in sec_4945 of the code to a private_foundation that is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require annual reports from the grantee on the use of the principal and income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only ff succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in a liability for tax under sec_4945 the grantor may then allow such reports to be discontinued it is reasonably apparent to the grantor that before the end of the second sec_53_4946-1 of the regulations states that for purposes of sec_4941 of the code only the term disqualified_person will not include any organization described in sec_501 analysis this proposed transaction involves a private foundation's transfer of percent or mone of the fair_market_value of its total net assets to an entity that qualifies for exemption under sec_501 of the code and that has not notified the secretary of its intent to terminate its status as a private_foundation accordingly the proposed transaction is not a transfer described in sec_507 which imposes a termination_tax under sec_507 c instead it is a significant transfer of assets as described in sec_507 consequently b will not be treated as a newly created organization and with regard to the transferred assets the provisions described in sec_1_507-3 and of the regulations will apply to b to the same extent and in the because a will make the grant to further their same manner as they would have applied to a charitable purposes and b is exempt under sec_501 c the transfer will not adversely affect the exempt status of a or b nor will it be treated as investment_income an act of self- dealing or a jeopardizing investment within the meaning of sec_4940 sec_4941 and sec_4944 when a private_foundation makes a partial transfer of assets to another under sec_507 of the code the regulations require the exercise of expenditure_responsibility to interpret them otherwise would weaken the sec_4945 and h rules that require expenditure_responsibility over grants or transfers between private_foundations accordingly a’s transfer to b will not be considered a taxable_expenditure as long as a exercises expenditure_responsibility over the grant in accordance with sec_4945 and sec_53_4945-5 and sec_53_4945-5 of the regulations based on the foregoing we rule as requested as follows result of the transfer with regard to the transferred assets b will succeed to a’s as a attributes and characteristics as described in sec_1_507-3 of the regulations -6- and the provisions described in sec_1_507-3 will apply to b to the same extent and in the same manner as they would have applied to a the transfer will not result in the termination of a’s private_foundation_status or result in the imposition of a termination_tax against either a or b under sec_507 of the code and b will not be treated as a newly created organization the tax basis and the holding_period for the transferred assets will carry over to b the transfer a b c d e will not give rise to net_investment_income to a under sec_4940 of the code and will not constitute a sale_or_other_disposition within the meaning of sec_4940 will not constitute a direct or indirect act of self-dealing under sec_4941 of the code with regard to a b or a’s disqualified persons will not constitute an investment by a or b which jeopardizes the exempt purposes of a or b under sec_4944 of the code will not constitute a taxable_expenditure as long as a follows the requirements of sec_4945 of the code and sec_53_4945-5 and sec_53 4945-s c of the regulations will require a to exercise expenditure_responsibility with respect to the transferred assets under sec_4945 of the code aand b will each be responsible for meeting their own distribution_requirements under sec_4942 of the code the transfer will not adversely affect the tax-exempt status of a or b and will not trigger a liability of federal_income_tax under subtitle a or excise_tax under chapter of the code against either a or b this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative in accordance with the power of sincerely lizabeth c kastenberg acting manager exempt_organizations technical group enclosure notice
